Citation Nr: 1708434	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-29 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable evaluation for alopecia for the period prior to November 4, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1982 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has been transferred to the RO in Phoenix, Arizona.

In September 2014, the Board remanded the Veteran's appeal so that he could be afforded a videoconference Board Hearing.  In November 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Houston, Texas.  A transcript of the proceeding has been associated with the claims file.  

When this appeal was before the Board most recently, in January 2015, the issues of entitlement to service connection for hearing loss and for tinnitus were also certified.  The Board remanded the Veteran's claims so that he could be afforded a VA examination to determine the etiology of his hearing loss and tinnitus, and to evaluate the severity of his scarring alopecia.  The Veteran was afforded an audiology examination in May 2015.  He underwent a dermatological examination in May 2015 and August 2015.  In a September 2015 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  Therefore, those issues are no longer before the Board.


FINDINGS OF FACT

1. Prior to November 4, 2011, the Veteran's alopecia affected less than 20 percent of his scalp.  

2. Since November 4, 2011, the Veteran's alopecia has affected between 20 to 40 percent of his scalp.  
CONCLUSION OF LAW

1. The criteria for a compensable rating for scarring alopecia prior to November 4, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7830 (2016).

2. The criteria for a rating in excess of 10 percent scarring alopecia after November 4, 2011 have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7830 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The development of the Veteran's claim has been consistent with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran received the required VCAA notice by letter in April 2006.  The Veteran's appeal seeking a higher evaluation for scarring alopecia presents a "downstream" issue following upon the grant of service connection.  Because VA has granted service connection and assigned an initial disability rating and effective date, no additional notice is needed as to the information and evidence needed to substantiate the claim.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board finds that all available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes the Veteran's testimony and post-service VA treatment records.  He underwent a VA medical examination for his scarring alopecia in May 2006, July 2009, November 2011, May 2015, and August 2015.  The examiners' findings pertaining to the Veteran's scarring alopecia allow the Board to rate his disability under the appropriate diagnostic criteria.  The VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA medical examination and opinion must be adequate).  Thus, the duties to notify and assist have been met in this case.

II. Increased Rating for Scarring Alopecia 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule. Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2016).

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability will be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's alopecia is currently assigned a noncompensable rating under Diagnostic Code 7830 (previously 7809-7806) for the period prior to November 4, 2011, and 10 percent thereafter.  The Veteran seeks an increased rating.

Under Diagnostic Code 7830, a noncompensable disability rating is warranted for scarring alopecia affecting less than 20 percent of the scalp; a 10 percent rating is warranted for scarring alopecia affecting 20 to 40 percent of the scalp; and a maximum 20 percent rating is warranted for scarring alopecia affecting over 40 percent of the scalp. 

Post-service VA treatment records are silent for complaints or treatment related to scarring alopecia throughout the period on appeal.  

At the May 2006 VA examination, the Veteran described experiencing constant itching due to his alopecia.  He had not received any treatment in the past 12 months and had not lost any time from work due to his disability.  The examiner noted that the scarring alopecia covered less than 1 percent of the scalp and were associated with the Veteran's diagnosed discoid lupus erythematous.  The two areas of alopecia measured 1.5 cm by 1 cm and 0.5 cm by 2 cm.  The examiner found that the skin lesions were not connected with a nervous condition.  It was further noted that no functional impairment resulted from the disability.

In July 2009 the Veteran was afforded another VA examination for his scarring alopecia.  He described symptoms including pain and sensitivity at the sites of the lesions when combing or brushing his hair.  The report noted that the scars affected 2.05 square inches of the scalp.  He had not received any treatment in the past 12 months. The examiner opined that less than 20 percent of the scalp was covered by the scarring alopecia.

At the November 2011 VA examination, the Veteran reported that the size of the scarring lesions on his scalp had increased since the prior examination.  He stated that the sites of the lesions were painful and sensitive when touched, combed brushed, and during a haircut.  He had not received any treatment in the past 12 months.  The examiner noted multiple scarred areas of various sizes (including 4 cm by 2 cm, 3 cm by 2.5 cm, 1.5 cm by 1.5 cm, 2 cm by 1.5 cm, 3 cm by 1 cm, 0.5 cm by 0.5 cm, as well as an additional area measuring 9 cm by 8 cm) on the vertex of the scalp, which were sensitive to palpation.  The examiner opined that between 20 to 40 percent of the scalp was covered by the scarring alopecia.

At the November 2014 hearing before the undersigned, the Veteran testified that his alopecia had spread over the years and became itchy and painful during extreme temperatures, specifically during the summer due to sweat.  He also stated that the lesions would occasionally bleed and became sore when scratched.  He further testified that he believed that he originally had one lesion, but had developed several more.

In May 2015, the Veteran was afforded another VA examination for his scarring alopecia.  He stated that he had not experienced any recent flare-ups.  He further reported that the scarring had been present since 1989 and that the areas became sensitive when picked at. There had been no debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  He had not received any treatment in the past 12 months.  

The report noted five or more tender, but not unstable, scars due to discoid lupus erythematous that became painful when the Veteran picked at them. The examiner noted no abnormal pigmentation, elevation, depression, adherence to underlying tissue, missing underlying soft tissue, or skin neoplasms.  Additionally, there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner opined that 20 to 40 percent of the scalp was affected by the scarring alopecia and further opined that the disability did not affect the Veteran's ability to work.

Most recently, at the August 2015 VA examination, the Veteran stated that he believed the documented scars might have increased in size since the prior examination.  However, he reported no new discoid lesions or scars.  He described symptoms including scalp flaking and sensitivity after haircuts.  The Veteran did not have any neoplasms, or any systemic manifestations due to a skin disease.  He had not received treatment for the disability in the past 12 months. Furthermore, there had been no debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  The examiner noted that there were no discoid lupus erythematous lesions or erythema/scaling on the scalp.  The scars documented at the May 2015 examination were still present and had not changed in size.  No additional scars were noted.  The examiner opined that between 20 to 40 percent of the scalp was affected by the scarring alopecia.  Furthermore, no impact on the Veteran's ability to work was noted, as he stated that he was currently employed and that his condition did not affect his job.

Upon reviewing the evidence of record, the Board does not find that an increased rating is warranted for any period under consideration. For the Veteran to receive a compensable disability rating prior to November 4, 2011, the evidence must show scarring alopecia affecting more than 20 percent of the Veteran's scalp.  However, based upon the VA examination reports, prior to that date, there is no evidence that his disability affected more than 20 percent of his scalp.  Furthermore, based upon the VA examination reports, there is no evidence that his disability has affected more than 20 to 40 percent of his scalp since November 4, 2011.  As such, entitlement to a compensable rating prior to November 4, 2011 or in excess of 10 percent thereafter is not warranted.

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.   
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321 (b (1)).
The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id. The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. §3.321 (b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating. Id.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The Veteran has described lesions or scarring on his scalp, with associated pain, itching and sensitivity.  While the diagnostic code does not describe symptomatology, it does specifically note the diagnosis of scarring alopecia, which is the specific diagnosis that the Veteran has.  Additionally, widely available public information on the disability notes that symptoms include pain, itching and sensitivity.  See, e.g., National Institute of Health, Cicatricial Alopecia Overview, found at https://www.niams.nih.gov/health_Info/Cicatricial_Alopecia/#10 (Cicatricial Alopecia is also known as scarring alopecia. In some cases, hair loss happens quickly, and there is severe itching, pain, and burning. In other cases, hair loss is gradual, and there are no other symptoms) (last accessed March 10, 2017).  In short, there is no evidence that the Veteran is experiencing symptoms outside of what is considered normal for the disability. 

As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

A claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the August 2015 VA examination report notes that the Veteran reported that he was employed and that his scarring alopecia did not affect his ability to work.  The disability rating itself is recognition that industrial capabilities are impaired; some industrial impairment is specifically contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here the evidence of record does not show, and the Veteran has not asserted, that his scarring alopecia renders him unable to secure or follow a substantially gainful occupation.  Accordingly, the issue of TDIU has not been raised in this case.


ORDER

Entitlement to a compensable evaluation for alopecia for the period prior to November 4, 2011, and in excess of 10 percent thereafter, is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


